783 N.W.2d 386 (2010)
Donna B. DECOSTA, Plaintiff-Appellant,
v.
David D. GOSSAGE, D.O., and Gossage Ye Center, Defendants-Appellees.
Docket No. 137480. COA No. 278665.
Supreme Court of Michigan.
July 2, 2010.

Order
On order of the Court, the motion for rehearing is considered, and it is DENIED.
MARKMAN, J. (dissenting).
I would grant defendant's motion for rehearing and, on rehearing, I would vacate this Court's May 25, 2010 decision and affirm the Court of Appeals for the reasons set forth in my dissent. DeCosta v. Gossage, 486 Mich. 116, 782 N.W.2d 734 (2010).
CORRIGAN and YOUNG, JJ., join in the statement of MARKMAN, J.